
	
		I
		111th CONGRESS
		2d Session
		H. R. 5310
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2010
			Mr. Pallone (for
			 himself and Mr. Sestak) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Transportation and Infrastructure, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Comprehensive Environmental Response,
		  Compensation, and Liability Act of 1980 to reauthorize and improve the
		  Brownfields revitalization program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Brownfields Reauthorization Act of
			 2010.
		2.Clarification of
			 State or local government ownershipSection 101(20)(D) of the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
			 9601(20)(D)) is amended by striking involuntarily after
			 acquired ownership or control.
		3.Nonprofit
			 organization eligibility
			(a)Definition of
			 eligible entitySection
			 104(k)(1) of the Comprehensive Environmental Response, Compensation, and
			 Liability Act of 1980 (42 U.S.C. 9604(k)(1)) is amended—
				(1)in subparagraph
			 (G), by striking Alaska; or and inserting
			 Alaska;;
				(2)in subparagraph
			 (H), by striking Indian community. and inserting Indian
			 community; or; and
				(3)by adding at the
			 end the following new subparagraph:
					
						(I)a nonprofit organization, including—
							(i)an organization
				described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt
				from taxation under section 501(a) of such Code;
							(ii)a limited
				liability corporation in which all managing members or all members are
				organizations described under clause (i);
							(iii)a limited
				partnership in which all general partners are—
								(I)organizations
				described under clause (i);
								(II)limited liability
				corporations whose members are all organizations described under clause (i);
				or
								(III)any combination
				of subclauses (I) and (II); or
								(iv)a qualified
				community development entity, as defined in section 45D(c)(1) of the Internal
				Revenue Code of
				1986.
							.
				(b)Conforming
			 amendmentsSection 104(k) of the Comprehensive Environmental
			 Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) is
			 amended—
				(1)in paragraph (3)—
					(A)in subparagraph
			 (A)(ii)—
						(i)by
			 striking or nonprofit organizations; and
						(ii)by
			 striking or organization; and
						(B)in subparagraph
			 (B)(ii)—
						(i)by
			 striking or other nonprofit organization; and
						(ii)by
			 striking or nonprofit organization; and
						(2)in paragraph
			 (6)(A), by striking or nonprofit organizations.
				4.Increased funding
			 limit for direct remediationSection 104(k)(3)(A) of the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
			 9604(k)(3)(A)), as amended in section 3(b), is further amended—
			(1)in clause
			 (ii)—
				(A)by striking
			 $200,000 and inserting $750,000; and
				(B)by inserting
			 , except that during the period of fiscal years 2011 through 2016, the
			 President may, on not more than 2 occasions, waive such $750,000 limitation to
			 permit the entity to receive a grant in an amount not to exceed $1,500,000 for
			 a site to be remediated based on special circumstances, as determined by the
			 President. after site to be remediated; and
				(2)by adding after
			 clause (ii) the following:
				
					The
				President may transfer any duties under this subparagraph to the
				Administrator..
			5.Indirect
			 costsSubparagraph (B) of
			 section 104(k)(4) of the Comprehensive Environmental Response, Compensation,
			 and Liability Act of 1980 (42 U.S.C. 9604(k)(4)) is amended—
			(1)in clause (i), by
			 striking subclause (III) and redesignating subclauses (IV) and (V) as
			 subclauses (III) and (IV), respectively; and
			(2)by striking clause
			 (ii) and inserting the following:
				
					(ii)Acceptable use
				of funds
						(I)In
				generalIn addition to other acceptable purposes described in
				this subsection, a grant or loan under this subsection may be used for payment
				for the costs of—
							(aa)investigation and
				identification of the extent of contamination;
							(bb)design and
				performance of a response action; and
							(cc)monitoring of a
				natural resource.
							(II)Indirect
				costsNot more than 10 percent of a grant or loan under this
				subsection may be used for the payment of indirect
				costs.
						.
			6.Eligibility for
			 funding for brownfield sites acquired prior to January 11, 2002Subparagraph (B) of section 104(k)(4) of the
			 Comprehensive Environmental Response, Compensation, and Liability Act of 1980
			 (42 U.S.C. 9604(k)(4)), as amended in section 5 of this Act, is further amended
			 by striking clause (iii) and inserting the following:
			
				(iii)ExceptionsNotwithstanding clause (i)(III), the
				Administrator may use funds made available to carry out this subsection for one
				or more of the following:
					(I)To make a grant
				under paragraph (2) to an eligible entity that acquired a brownfield site to be
				covered by the grant on or before January 11, 2002.
					(II)To make a grant under paragraph (3) to an
				eligible entity if such eligible entity, except as otherwise provided in this
				subclause, satisfies all of the elements set forth in section 101(40) to
				qualify as a bona fide prospective purchaser, except that the date of
				acquisition of the brownfield site was on or before January 11, 2002. The
				Administrator may make exceptions with regard to compliance with the elements
				set forth in section 101(40) based on mitigating circumstances, including any
				of the following:
						(aa)The
				brownfield site was acquired prior to May 31, 1997, and compliance with all
				appropriate inquiry (as required under section 101(40)(B)) cannot be fairly
				determined.
						(bb)A
				current site assessment of the brownfield site has found no evidence that the
				eligible entity caused, exacerbated, or failed to exercise appropriate care (as
				required under section 101(40)(D)) with respect to contamination found at the
				site.
						(cc)The eligible entity held a public hearing
				with respect to the grant application and no substantive testimony was offered
				that indicates that the eligible entity caused, exacerbated, or failed to
				exercise appropriate care (as required under section 101(40)(D)) with respect
				to contamination found at the site.
						(dd)There are other
				circumstances that make compliance with the elements set forth in section
				101(40) impractical and not in the public interest.
						(III)To make a grant
				or loan under this subsection to an eligible entity if such entity—
						(aa)acquired
				ownership of the brownfield site at least 30 years prior to the date of the
				grant or loan, but not later than May 31, 1997;
						(bb)did
				not cause or contribute to the contamination on the brownfield site; and
						(cc)can reasonably indicate why such entity
				cannot comply with the elements set forth in section 101(40) to qualify as a
				bona fide prospective
				purchaser.
						.
		7.Multi-purpose
			 brownfield grants
			(a)Multi-Purpose
			 grant programSection 104(k)
			 of the Comprehensive Environmental Response, Compensation, and Liability Act of
			 1980 (42 U.S.C. 9604(k)), is amended—
				(1)by redesignating
			 paragraph (12) as paragraph (15);
				(2)by redesignating
			 paragraphs (4) through (11), as amended, as paragraphs (5) through (12),
			 respectively; and
				(3)by adding after
			 paragraph (3) the following new paragraph:
					
						(4)Multi-purpose
				brownfield grants
							(A)Establishment of
				programSubject to paragraphs (5) and (6), the Administrator
				shall establish a program to provide multi-purpose grants to eligible entities,
				where warranted, as determined by the Administrator based on considerations
				under paragraph (3)(C), to be used to inventory, characterize, assess, conduct
				planning related to, or remediate (or any combination thereof), one or more
				brownfield sites in an area, in amounts not to exceed $1,500,000 per
				grant.
							(B)Additional
				considerationsIn addition to the considerations under paragraph
				(3)(C), in determining whether a multi-purpose grant is warranted under the
				program under subparagraph (A), the Administrator shall consider the extent to
				which the eligible entity demonstrates—
								(i)an
				overall plan for revitalization of brownfield sites in the area in which the
				multi-purpose grant will be used;
								(ii)the capacity to
				conduct the range of eligible activities that will be funded by the
				multi-purpose grant; and
								(iii)that a
				multi-purpose grant is appropriate for meeting the needs of the area in which
				the grant will be used.
								(C)Grant
				fundsGrants provided under the program established under
				subparagraph (A) shall be expended not later than 3 years after the award of
				grant funding to the eligible entity, unless the Administrator determines that
				an extension of not more than 2 years is justified.
							(D)OwnershipA
				recipient of a grant under this paragraph may not use amounts from such grant
				on remediation of a brownfield site until such recipient owns such site.
							(E)Existing
				authorityNothing in this paragraph shall limit any other
				authority of the President or the Administrator under this
				subsection.
							.
				(b)Conforming
			 amendments
				(1)Section
			 104(k)(3)(A) of the Comprehensive Environmental Response, Compensation, and
			 Liability Act of 1980 (42 U.S.C. 9604(k)(3)(A)), as amended, is further amended
			 by striking Subject to paragraphs (4) and (5) and inserting
			 Subject to paragraphs (5) and (6).
				(2)Section 104(k)(3)(C) of the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
			 9604(k)(3)(C)) is amended by inserting or paragraph (4) after
			 under subparagraph (A)(ii) or (B)(ii).
				8.Program for
			 sustainable reuse and alternative energy on brownfield sitesSection 104(k) of the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
			 9604(k)) is amended by adding after paragraph (12), as redesignated by section
			 7(a)(2) of this Act, the following new paragraph:
			
				(13)Program for
				sustainable reuse and alternative energy on brownfield sites
					(A)Establishment
				and use of fundsThe
				Administrator shall establish a program to make grants, on a competitive basis,
				to eligible entities to be used at one or more brownfield sites for projects
				that reduce environmental impact, increase community livability, and encourage
				sustainability, including—
						(i)sustainable reuse
				planning and site analysis, including—
							(I)site
				characterization and assessment;
							(II)area and corridor
				sustainability plans; and
							(III)engineering or
				feasibility analysis of environmentally beneficial site improvements;
							(ii)remediation;
						(iii)ecosystem
				restoration; and
						(iv)habitat
				restoration.
						(B)Project
				selectionIn addition to the
				criteria under paragraph (6), in selecting grant recipients under this
				paragraph, the Administrator shall take into consideration the extent to which
				a grant will facilitate future use of a brownfield site in an environmentally
				beneficial and sustainable manner, including the potential for renewable energy
				production and green infrastructure, including greenways and hike-bike trails,
				green buildings, and mixed use and transit-oriented development in smart growth
				locations.
					.
		9.Staff for small,
			 disadvantaged, or rural communitiesSection 104(k) of the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
			 9604(k)) is amended by adding after paragraph (13) (as added by section 8 of
			 this Act) the following:
			
				(14)Staff for
				small, disadvantaged, or rural communitiesThe Administrator, upon approval of an
				application made by an eligible entity serving a community that has a small
				population, is disadvantaged, or is in a rural location, and in accordance with
				the applicable provisions of subchapter VI of chapter 33 of title 5, United
				States Code, may assign employees of the Environmental Protection Agency to
				such eligible entity to build local capacity for the remediation and
				revitalization of brownfield sites located in such communities. The
				Administrator shall determine, consistent with existing law and regulation in
				effect as of the date of enactment of this paragraph, what qualifies as a
				community that has a small population, is disadvantaged, or is in a rural
				location for purposes of this paragraph, provided that such definitions include
				rural municipalities, municipalities with populations of up to 20,000, and
				municipalities in which the median household income is at or less than
				2/3 of the State
				average.
				.
		10.Authorization of
			 appropriations
			(a)Authorization of
			 appropriationsSubparagraph
			 (A) of paragraph (15) (as redesignated by section 7(a)(1) of this Act) of
			 section 104(k) of the Comprehensive Environmental Response, Compensation, and
			 Liability Act of 1980 (42 U.S.C. 9604(k)) is amended to read as follows:
				
					(A)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this subsection—
						(i)$350,000,000 for
				fiscal year 2011;
						(ii)$400,000,000 for
				fiscal year 2012;
						(iii)$450,000,000 for
				fiscal year 2013;
						(iv)$500,000,000 for
				fiscal year 2014;
						(v)$550,000,000 for
				fiscal year 2015; and
						(vi)$600,000,000 for
				fiscal year
				2016.
						.
			(b)Petroleum set
			 asideParagraph (15) of
			 section 104(k) of the Comprehensive Environmental Response, Compensation, and
			 Liability Act of 1980 (42 U.S.C. 9604(k)), as redesignated by section 7(a)(1)
			 of this Act and as amended by subsection (a) of this section, is further
			 amended, in subparagraph (B), by inserting at least before
			 25 percent.
			(c)Set aside for
			 sustainable reuseParagraph
			 (15) of section 104(k) of the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)), as redesignated by
			 section 7(a)(1) of this Act and as amended by subsections (a) and (b) of this
			 section, is further amended by adding after subparagraph (B) the following new
			 subparagraph:
				
					(C)Set aside for
				program for sustainable reuse and alternative energy on brownfield
				sitesOf amounts made
				available each fiscal year pursuant to subparagraph (A), at least 7.5 percent
				of such amounts shall be used to carry out the program under paragraph (13).
					.
			11.State response
			 programsSection 128(a)(3) of
			 the Comprehensive Environmental Response, Compensation, and Liability Act of
			 1980 (42 U.S.C. 9628(a)(3)) is amended to read as follows:
			
				(3)FundingThere are authorized to be appropriated to
				carry out this subsection $70,000,000 for fiscal year 2011, $80,000,000 for
				fiscal year 2012, $90,000,000 for fiscal year 2013, $100,000,000 for fiscal
				year 2014, $110,000,000 for fiscal year 2015, and $120,000,000 for fiscal year
				2016 and each fiscal year
				thereafter.
				.
		
